Citation Nr: 0420985	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  97-23 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for post-
operative medial meniscectomy and proximal tibial osteotomy 
of the right knee with traumatic arthritis, currently 
evaluated as 20 percent disabling.

2.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from June 1972 to October 
1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The RO granted an increased rating to 40 percent for the 
service-connected right knee post-operative medial 
meniscectomy and proximal tibial osteotomy under Diagnostic 
Code 5257-5262, effective from November 4, 1996.  In 
addition, the RO denied entitlement to a TDIU.  

The case was remanded by the Board to the RO in August 1998 
for additional development of the record and adjudicative 
action.  

The Board notes that in a January 2000 rating decision, the 
RO recharacterized the veteran's right knee disability into 
the following two separate service-connected disabilities:

Instability, anterior cruciate ligament, right knee, rated as 
30 percent disabling under Diagnostic Code 5257, effective 
from October 1, 1986; and

Right knee, post-operative medial meniscectomy and proximal 
tibial osteotomy with traumatic arthritis, rated as 20 
percent disabling under Diagnostic Code 5262, effective from 
November 4, 1996.  

In a November 2002 decision, the Board denied a rating in 
excess of 30 percent for the service-connected instability, 
anterior cruciate ligament, right knee, finding that a 30 
percent rating was the maximum allowable schedular rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The issues of entitlement to a rating in excess of 20 percent 
for the service-connected right knee, post operative medial 
meniscectomy and proximal tibial osteotomy with traumatic 
arthritis and entitlement to a TDIU were remanded to the RO 
by the Board in April 2000 and January 2004 for additional 
development and adjudicative action.  

In April 2004 the RO most recently affirmed the determination 
previously entered.

The case has been returned to the Board for further appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in December 2001.  This 
letter only marginally complies with Quartuccio, supra.
In this case, the veteran asserts that he is entitled to a 
rating in excess of 20 percent for the service-connected 
right knee, post-operative medial meniscectomy and proximal 
tibial osteotomy with traumatic arthritis.  The veteran also 
asserts that he is entitled to a TDIU.  

In January 2004, the Board remanded the case to the RO for 
further development of the record, to include another VA 
examination.  The Board specifically directed that the 
veteran's claims file should be provided to the examiner for 
review.  The veteran was afforded an examination on a fee 
basis for VA purposes in March 2004.

The Board's review of the evidentiary record discloses that 
the remand directives of January 2004 were not complied with.  
The March 2004 examination report shows that the examiner 
recorded that the veteran's claims file was not available for 
review.  Therefore, appropriate corrective action must be 
accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance).  

The fact that the March 2004 VA examination was conducted 
without access to the veteran's claims file renders the 
subject examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2003). ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

In cases such as this, where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the appellant to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his right knee disability 
and his hemorrhoid disability since 
January 2004.  


He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon who has 
not previously examined him or treated 
him or other available appropriate 
medical specialist including on a fee 
basis if necessary for the purpose of 
ascertaining the nature and extent of 
severity of the service-connected right 
knee post-operative medial meniscectomy 
and proximal tibial osteotomy with 
traumatic arthritis.  

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003) and the 
criteria for rating knee disabilities 
from 38 C.F.R. § 4.71(a) (2003), and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination(s).  The 
examiner must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  Any 
further indicated special studies must be 
conducted.  The examiner should address 
the provided criteria in assessing the 
nature and extent of severity of the 
service-connected right knee post-
operative medial meniscectomy and 
proximal tibial osteotomy with traumatic 
arthritis.

It is requested that the examiner address 
the following medical issues:

(a) Does the service-connected post-
operative medial meniscectomy and 
proximal tibial osteotomy of the right 
knee with traumatic arthritis involve 
only the nerves, or do they also involve 
the muscles and joint structure?

(b) Does the service-connected post-
operative medial meniscectomy and 
proximal tibial osteotomy of the right 
knee with traumatic arthritis cause 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
post-operative medial meniscectomy and 
proximal tibial osteotomy of the right 
knee with traumatic arthritis, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected post-
operative medial meniscectomy and 
proximal tibial osteotomy of the right 
knee with traumatic arthritis, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected post-operative 
medial meniscectomy and proximal tibial 
osteotomy of the right knee with 
traumatic arthritis.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected post-
operative medial meniscectomy and 
proximal tibial osteotomy of the right 
knee with traumatic arthritis, and if 
such overlap exists, the degree to which 
the nonservice-connected problem(s) 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected post-operative 
medial meniscectomy and proximal tibial 
osteotomy of the right knee with 
traumatic arthritis.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  It is requested that the 
examiner opine as to whether the service-
connected post-operative medial 
meniscectomy and proximal tibial 
osteotomy of the right knee with 
traumatic arthritis, instability of the 
anterior cruciate ligament of the right 
knee, and hemorrhoids have rendered the 
veteran's unemployable for VA 
compensation purposes.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
an increased evaluation for service-
connected post-operative medial 
meniscectomy and proximal tibial 
osteotomy of the right knee with 
traumatic arthritis and a TDIU.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for an increased 
evaluation for his service-connected right knee disability 
and a TDIU, and may result in their denial.  38 C.F.R. 
§ 3.655 (2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




